Citation Nr: 0121024	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for PTSD.  The veteran was notified of the denial by a letter 
in December 1998.

In a written statement of June 1999, the veteran raised the 
issue of entitlement to service connection for chronic 
labyrinthitis.  This issue has not yet been addressed by the 
RO and is consequently referred to the RO for appropriate 
action.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand is required in this case.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This is especially so 
because the available record suggests that additional 
evidentiary development is warranted.  The change in the law 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  Holliday, 14 Vet. App. at 289.  In the case of 
Holliday v. Principi, it was noted that the VA Secretary had 
not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the VCAA itself.  Id.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, 14 Vet. App. at 289-
290.  In order to ensure that the veteran in this case is 
afforded all the protections of the VCAA, as implemented by 
VA, a remand is required.  

The veteran contends that he has PTSD as a result of 
stressful experiences during his service in Vietnam (see 
written statements dated in May 1998, January 1999, and 
May 1999; March 1999 VA Form 9; and July 2001 statement from 
the veteran's representative).  In the present case, the 
veteran has been found to have PTSD by VA since June 1998.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2000); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

Under the circumstances of this case, the Board finds that 
the duty to assist has not been fulfilled because the avenues 
available for corroborating the claimed stressors have not 
been fully explored.  The evidence of record shows that the 
RO obtained the veteran's service medical records, service 
personnel records, and contacted the veteran by letter in 
May 1998, and asked that he provide the RO with specific 
information regarding his stressors (the events, dates, his 
unit of assignment, and/or the names of witnesses).  However, 
the RO has not yet contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) (previously known as 
the U.S. Army and Joint Services Environmental Support Group) 
to search its records to determine whether the veteran's 
claimed stressors can be corroborated.  Therefore, a remand 
is warranted so that the RO can ask the veteran to provide as 
much detail as possible regarding the dates, times, and 
locations of the claimed stressors, and to ask USASCRUR to 
search for supporting evidence of the stressor events.  
38 C.F.R. § 19.9 (2000).  It should be pointed out that 
corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).

The Board finds that it would be useful to schedule the 
veteran for a VA psychiatric examination to determine the 
correct psychiatric diagnoses and take into account any 
supporting evidence of the claimed stressors, or lack 
thereof.  38 C.F.R. § 19.9 (2000).  All actions taken by the 
RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his PTSD claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for PTSD.  

There are additional reasons for remand, including the need 
to obtain lay statements.  In a written statement of 
May 1998, the veteran provided the name of a fellow airman 
who served with him and who could corroborate some of his 
stressors.  In addition, in a written statement of May 1999, 
the veteran provided additional names of servicemen who could 
corroborate his stressors.  The Board finds that the veteran 
should be given an opportunity to obtain lay statements from 
fellow servicemen because they may be pertinent to his claim.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Additionally, the veteran 
should be given an opportunity to obtain 
lay statements from anyone who served 
with him and could provide independent 
verification of his stressors. 

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PTSD that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran's units of assignment should be 
clarified and the service department 
should be asked to clarify the 
significance of the veteran's 
"counterinsurgency experience" (see 
service personnel records).  The veteran 
should be advised that this sort of 
information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  The RO should provide the USASCRUR 
with as much detail as possible in order 
to obtain corroboration of the alleged 
stressors.  At a minimum, the RO should 
provide USASCRUR with copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that might be helpful in a 
search for corroborating evidence. 

5.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to determine if he 
currently has PTSD due to in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physician prior 
to the examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any information about the 
occurrence of stressful experiences.  
Consideration should be given to evidence 
that supports the veteran's claim of 
in-service stressors.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between the current symptomatology and 
the in-service stressors.  If PTSD is not 
found, the examiner should provide an 
opinion reconciling such a conclusion 
with the June 1998 VA examination report 
and other treatment records showing a 
diagnosis of PTSD.  The examination 
report should include complete rationale 
for all opinions expressed.

6.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claim 
in accordance with all applicable laws 
and regulations, including the VCAA and 
any implementing regulations.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


